DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-16, 18, 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record does not disclose an automated vehicle and method comprising: an object-detector; a receiver; a controller in communication with the object-detector and the receiver, said controller configured to: obtain, using the receiver, data from two or more transmitters; determine, based on the data, a location of an object that is separate from the two or more transmitters; determine, based on the data, a classification of the object; determine, based at least in part on a comparison of the location with data related to a field-of-view of the object-detector and the classification of the object, whether the object is detected in the field-of-view of the object-detector; and in accordance with the object being detected in the field of view, operate the automated vehicle to avoid interference with the object as disclosed in independent claims 1 and 11; and corresponding dependent claims 2-5, 7-10, 12-16, 18, 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661